DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/892,360, filed on June 04, 2020.  In response to Examiner’s Non-Final Rejection of March 16, 2022, Applicant on June 08, 2022, amended claims 1-16 and added new claim 17.  Claims 1-17 are pending in this application and have been rejected below.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.




Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are not fully persuasive to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The claim objections of claims 1, 15 and 16 are hereby withdrawn pursuant to applicant’s amendments. 

The 35 U.S.C. § 102 rejections are hereby amended pursuant to Applicant’s arguments. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to the claims. Updated 35 U.S.C. § 103 rejections have been applied to amended claims.

Response to Arguments
Applicant's Arguments/Remarks filed June 08, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed June 08, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant states claims 1, 15, and 16 have been amended to recite the accurate guidance of a route for a mobile object, and are now more clearly directed to this practical application of the alleged abstract idea, including adjustment of this route "based at least in part on the estimate of the arrival time," the estimate of the arrival time being "based at least in part on the position data in the history of position data of the user terminal," and also including transmission of "information including the adjusted route" to "a device associated with the mobile object to be displayed on a display of the device." 

	In response, Examiner respectfully finds the abovementioned limitations as claimed are still directed to certain methods of organizing human activity. Examiner finds the claim  generally links the judicial exception to a particular environment without improvement because the data analysis used to adjust the route is based on estimates using static historic data stored in a databased instead of, for example, dynamic real-time data (e.g. current traffic, weather, accident). Thus, Examiner maintains the claims are directed towards an abstract idea.

Regarding the 35 U.S.C. 101 rejection, Applicant states the invention, as embodied in the recitations of the claims, is an improvement to the technical field of determining a preferred route to a destination or series of destinations. See MPEP 2106.04(d)(1). This field is well-established and wide-spread following the development of mapping software and GPS, but has previously failed to accurately estimate and account for "staying time periods" of the sort recited in the claims, as noted in the Specification on page 1, line 18 through page 3, line 4. As was discussed during the interview, the recited system and method are able to review a history of position data, identify previous stays at various stops described within position data and how long those stays were, and estimate a likely future staying time period at the same location, or even at a different but comparable location. Further details of how this is accomplished are described in the Specification, particularly with respect to FIG. 3 and to the learning module 104 of FIG. 5. This information is then incorporated into the estimated arrival time for greater accuracy, so that the route can be adjusted responsive thereto. 

In response, Examiner respectfully disagrees. Examiner notes the advancements disclosed in Diamond v. Diehr and SiRF Technology v. ITC recite improvement to another technology or technical field and are not comparable the present claims. Specifically, Diamond v. Diehr utilized the Arrhenius equation to improve the process of controlling the operations of a mold in curing rubber parts, and SiRF Technology v. ITC disclosed a GPS receiver utilizing software that applies a mathematical formula to improve the ability to determine its position in weak environments. In contrast, Examiner finds the present claims recite limitations more similar to concepts identified by the courts that are not indicative of integrating the abstract idea into a practical application. Specifically, Examiner finds the additional elements in the claim are recited at a high level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea, as well as, performing functions considered to be insignificant extra-solution activity of collecting and delivering data.

Regarding the 35 U.S.C. 101 rejection, Applicant states claim 8 expands on how the estimate of the arrival time is based at least in part on the position data in the history of position data of the user terminal, by also reciting the training and updating of a "machine learning model" on the basis of "training data including feature information and staying times for each of a plurality of training staying places," where "for at least one of the plurality of training staying places described in the training data, the user terminal has stayed at the training staying place in the past for the corresponding staying time period included in the training data." This model is then provided with "feature information on the via point to the machine learning model" and "the staying time period output from the machine learning model" is acquired. The machine learning model is thereby trained for accurate estimation of staying time behavior of the user terminal, which is provided as output for any new or pre-visited via point. As noted in the interview, this improvement in accuracy is described, for example, on page 25, lines 16-27 and page 57, line 24 through page 58, line 4 of the originally filed application (80 and 179 of US Patent Publication No. 2020/0387860). As the Examiner acknowledged during the interview, such is a plain improvement to the technical field of determining a preferred route to a destination or series of destinations and therefore a practical application of any abstract idea. Claim 8 therefore recites patent eligible subject matter. Based on the foregoing, it is respectfully requested that the rejections of the claims under 35 U.S.C. § 101 be withdrawn.

	In response, Examiner finds, as presently claimed, the machine learning is trained with historical data and used as a tool to perform the instructions of the abstract idea. Applicant discloses the updating of the machine learning model at a high level of generally, such that a determination could not be made regarding the improvement to the machine learning model. Thus, Examiner encourages Applicant to expand on the updating elements of the machine learning model. Examiner encourages Applicant propose amendments through the After Final Consideration Pilot Program (AFCP 2.0) to discuss further. Examiner maintains the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17 are directed towards a system, claim 15 is directed towards a method and claim 16 is directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite adjusting routes based on estimated arrival times.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, acquire a position of a via point, wherein the via point is on a route to a destination, wherein the route is a path followed by a mobile object when the mobile object moves toward the destination; estimate a staying time period, wherein the staying time period for the via point represents an estimate of a time that the mobile object will stay at the position of the via point, wherein the estimate of the staying time period is based at least in part on position data in a history of position data of the user terminal that corresponds to the via point, the position data indicating a relationship between a position of the user terminal and a time, the history of position data having been accumulated from the user terminal for storage in a database; and estimate an arrival time of the mobile object at the destination, wherein the estimate of the arrival time is based at least in part on the staying time period, wherein the route is adjusted based at least in part on the estimate of the arrival time, constitutes methods based on commercial interactions and managing personal behavior or interactions between people. The recitation of program codes do not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 15 and 16 recite certain method of organizing human activity for similar reasons as recited for claim 1.
The judicial exception is not integrated into a practical application. In particular, claim 1 recites a system comprising a processor configured to access computer program code stored on memory, the computer program code including via point acquisition code, stay time period code and arrival time code at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The non-transitory information storage medium storing a computer executable program in claim 16 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). The method of claim 15 additionally recites obtaining a history of position data of a user terminal by referring to a database, which is considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Thus, elements of claims 15 and 16 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the system comprising a processor configured to access computer program code stored on memory and the non-transitory information storage medium storing a computer executable program , database and user terminal amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claim 3 recites the staying time period code is further configured to cause the at least one processor to: refer to a database, wherein the database stores position data, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 8 recites learning code configured to cause a processor to train and update a machine learning model based on training data including feature information and staying times for each of a plurality of training staying places and claim 17 recites each of the plurality of training staying places described in the training data is derived from the history of position data of the user terminal. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Additionally, the updating of the machine learning model was recited at a high level of generality. Therefore, the machine learning techniques disclosed in the claim are solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claims 2-13 recite various program codes, which amount to no more than mere instructions to apply the exception using a generic computer component; MPEP 2106.05(f). Additionally, claims 2-14 and 17 recite steps that further narrow the abstract idea.  Therefore claims 2-14 and 17 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edakunni et al., U.S. Publication No. 2016/0307446 [hereinafter Edakunni]. 
	

Referring to Claim 1, Edakunni teaches: 
A system for accurate guidance of a route for a mobile object, the system comprising:
at least one memory configured to store computer program code (Edakunni, [0035]);
at least one processor configured to access said at least one memory and operate according to said computer program code (Edakunni, [0035]), “one or more memories may include computer readable code that is executable by the one or more processors to perform predetermined operation”, said computer program code including:
via point acquisition code configured to cause the at least one processor to acquire a position of a via point, wherein the via point is on a route to a destination, wherein the route is a path followed by a mobile object when the mobile object moves toward the destination (Edakunni, [0109]), “the processor 602 may send the timestamped GPS coordinates of the vehicle on the occurrence of a triggering event such as, but not limited to, the vehicle arriving at a location, the vehicle departing from a location, and the vehicle stopping at/starting from a point in a route”; (Edakunni, [0026]-[0026]), “A "location" refers to a distinct place or a site within the geographical area. In an embodiment, the one or more vehicles may commute between the one or more locations… A "route" refers to a path connecting two locations within the geographical area”; (Edakunni, [0089]), “the navigation device 110 of a vehicle may send the timestamped GPS coordinates of the vehicle to the processor 202 when the vehicle stops at any point within a segment of a route (a triggering event)”; (Edakunni, [0086]); 
staying time period code configured to cause the at least one processor to estimate a staying time period, wherein the staying time period for the via point represents an estimate of a time that the mobile object will stay at the position of the via point, wherein the estimate of the staying time period is based at least in part on position data in a history of position data of the user terminal that corresponds to the via point, the position data indicating a relationship between a position of the user terminal and a time, the history of position data having been accumulated from the user terminal for storage in a database (Edakunni, [0087]-[0089]), “the navigation device 110 may send the timestamped GPS coordinates of the respective vehicles on an occurrence of various triggering events such as… an arrival at or a departure from a location in the transportation network, a halt/stoppage at any point within a route, a start from any point within a route, and so on… the processor 202 may use the information pertaining to the timestamps of the vehicles to determine the dwell times of the vehicles…  the dwell time of each of the one or more vehicles in each of the one or more routes during each predefined time interval in the predetermined time-period is determined… To determine the dwell time, in an embodiment, the processor 202 may initially extract the information pertaining to the timestamped GPS coordinates of the one or more vehicles during each predefined time interval in the predetermined time-period from the GPS/Timestamp Database 106b… during a predefined time interval, the navigation device 110 of a vehicle may send the timestamped GPS coordinates of the vehicle to the processor 202 when the vehicle stops at any point within a segment of a route (a triggering event)… the processor 202 may determine the dwell time of the vehicle in each segment of the route as an average of the stoppage times of the vehicle in the various points in the segment during the predefined time interval. The processor 202 may determine an average dwell time for each segment during each predefined time interval as an average of the dwell times determined for each of the one or more vehicles during the respective predefined time intervals. Further, in an embodiment, the processor 202 may determine the dwell time of the one or more vehicles in each of the one or more routes during each predefined time interval as an average of the average dwell times of each segment in the respective routes during the respective predefined time intervals…”; and
arrival time code configured to cause the at least one processor to estimate an arrival time of the mobile object at the destination, wherein the estimate of the arrival time is based at least in part on the staying time period (Edakunni, [0035]), “… the delay of a vehicle at a location may correspond to a difference between an arrival/departure time of the vehicle at the location from a scheduled arrival/departure time of the vehicle at the location during a predefined time interval. In an embodiment, the delay at the location during predefined time interval may correspond to an average value of delay in arrival/departure time of all the vehicles passing through the location during the predefined time interval; ”; (Edakunni, [0063]), “a delay from a scheduled time of arrival/departure of the one or more vehicles at/from a location, of the one or more locations, in the transportation network is determined during each predefined time interval within the predetermined time-period. In an embodiment, the processor 202 is configured to determine the delay from the scheduled time of arrival/departure of the one or more vehicles at/from the location for the predetermined time-period…”, 
wherein the route is adjusted based at least in part on the estimate of the arrival time, and information including the adjusted route is transmitted to a device associated with the mobile object to be displayed on a display of the device (Edakunni, [0046]), “…the navigation device 110 may timestamp the GPS co-ordinates of the location of the vehicle. In an embodiment, the navigation device 110 may transmit the time-stamped GPS co-ordinates of the vehicle to the application server 102 and/or the database server 104 based on an occurrence of a triggering event… The user of the navigation device 110 (e.g., the driver or the navigator of the vehicle) may dynamically adjust the route of the vehicle and service the locations with lesser delay. An embodiment of recommending the route from the one or more routes between the first location and the second location”.

Referring to Claim 2, Edakunni teaches the system according to claim 1. Edakunni further teaches: 
wherein the program code further includes:
current position acquisition code configured to cause the at least one processor to acquire a current position of the mobile object (Edakunni, [0046]), “the navigation device 110 may include a GPS sensor, which may monitor the GPS co-ordinates of a current location of the vehicle”; (Edakunni, [0109])
destination acquisition code configured to cause the at least one processor to acquire a position of the destination (Edakunni, [0061]), “… travel schedule may include a list of locations in the geographical area that are serviced by the vehicle along with an expected time of arrival and an expected time of departure to/from each location serviced by the vehicle”;
movement time period code configured to cause the at least one processor to:
estimate a movement time period based on the current position of the mobile object and on the position of the destination, and estimate the arrival time based on the movement time period and the staying time period (Edakunni, [0063]), “a delay from a scheduled time of arrival/departure of the one or more vehicles at/from a location, of the one or more locations, in the transportation network is determined during each predefined time interval within the predetermined time-period… the processor 202 may determine the delay using the received timestamped GPS co-ordinates of the locations of the one or more vehicles during each predefined time interval and the information pertaining to the travel schedule of the one or more vehicles in the GPS/Timestamp Database 106b…”.

Referring to Claim 3, Edakunni teaches the system according to claim 1. Edakunni further teaches: 
wherein the staying time period code is further configured to cause the at least one processor to:
refer to the database storing the history of position data (Edakunni, [0041]), “the database server 104 may receive a query from the application server 102 to extract/update the various databases, i.e. … 106b”; (Edakunni, [0063]). 
calculate, based on the position data in the history of position data, a plurality of staying time periods, wherein respective ones of the plurality of staying time periods corresponds to respective ones of a plurality of staying places (Edakunni, [0038]), “the application server 102 may determine the dwell time of each of the one or more vehicles based on the information pertaining to the timestamped GPS co-ordinations of the one or more vehicles during predefined time interval (stored in the GPS/Timestamp Database 106b)”; (Edakunni, [0087]-[0089]);
estimate the staying time period at the via point based on:
i) the plurality of staying time periods and ii) the position of the via point (Edakunni, [0087]-[0089]).

Referring to Claim 7, Edakunni teaches the system according to claim 1. Edakunni teaches: 
wherein the staying time period code is further configured to cause the at least one processor to estimate the staying time period based on feature information associated with the via point, wherein the feature information is associated with the position of the via point (Edakunni, [0082]), “sensitivities of each of the one or more locations and the demographic parameters of the one or more locations… such a visualization of the sensitivities and the demographic parameters may help in diagnosing bottlenecks in the transportation network and identifying locations that are prone to excessive delays. Further, the reasons as to why such locations are prone to delays may be determined based on the demographic parameters such as population density at the identified locations”; (Edakunni, [0089]).

Referring to Claim 11, Edakunni teaches the system according to claim 7. Edakunni further teaches: 
wherein the first feature information indicates a weather condition at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on the weather condition at the via point (Edakunni, [0074]), “as the value of mutual information is non-zero, snowfall may have considerable effect on the delays. Higher the value of mutual information higher the correlation of the delays with the weather condition”; (Edakunni, [0125]), “The delay is correlated to the one or more parameters of the weather condition to determine the sensitivity of each location to the weather condition of the geographical area. The sensitivity of each location is overlaid on the map of the geographical area as the first layer. In addition, the geographical spread of the values of the one or more demographic parameters in the geographical area is displayed as the second layer overlaid on the map. Such a visualization of the sensitivities of the one or more locations and the demographic parameters at the one or more locations may help in diagnosing bottlenecks and identifying locations that are prone to excessive delays. Such locations may then be made more robust to weather related delays by improving transportation infrastructure in and around the location and/or deploying additional vehicles to service the identified locations”.
	
Referring to Claim 12, Edakunni teaches the system according to claim 1. Edakunni further teaches: 
wherein the staying time period code is further configured to estimate the staying time period based on the position of the via point and on an attribute of the mobile object (Edakunni, [0035]), “the application server 102 may determine a delay of each of the one or more vehicles at each of the one or more locations based on the information pertaining to the timestamped GPS co-ordinates of each of the one or more vehicles. In an embodiment, the delay of a vehicle at a location may correspond to a difference between an arrival/departure time of the vehicle at the location from a scheduled arrival/departure time of the vehicle at the location during a predefined time interval. In an embodiment, the delay at the location during predefined time interval may correspond to an average value of delay in arrival/departure time of all the vehicles passing through the location during the predefined time interval”; (Edakunni, [0109]).

Referring to Claim 15, Edakunni teaches: 
A method for accurate guidance of a route for a mobile object, the method comprising:
obtaining a history of position data of a user terminal by referring to a database, the database configured to store the history of position data of the user terminal, the position data indicating a relationship between a position of the user terminal and a time (Edakunni, [0046]), “navigation device 110 refers to a computing device used by an individual driving or navigating the one or more vehicles… the navigation device 110 may transmit the time-stamped GPS co-ordinates of the vehicle to the application server 102 and/or the database server 104 based on an occurrence of a triggering event. Examples of the triggering event include, but are not limited to, an arrival at or a departure from a location in the transportation network…”; (Edakunni, [0109]), “the processor 602 may send the timestamped GPS coordinates of the vehicle on the occurrence of a triggering event such as, but not limited to, the vehicle arriving at a location, the vehicle departing from a location, and the vehicle stopping at/starting from a point in a route”; (Edakunni, [0041]), “the database server 104 may receive a query from the application server 102 to extract/update the various databases, i.e. … 106b”;
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.


Referring to Claim 16, Edakunni teaches: 
A non-transitory information storage medium having stored thereon a program for causing a computer to accurately guide a route for a mobile object by (Edakunni, [0131]):
Claim 16 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Edakunni et al., U.S. Publication No. 2016/0307446 [hereinafter Edakunni], and further in view of Turner et al., U.S. Publication No. 2020/0334637 [hereinafter Turner].

Referring to Claim 4, Edakunni teaches the system according to claim 3. Edakunni teaches a navigation device may determine the ETA of the respective vehicle at the location based on various factors (see par. 0077), but Edakunni does not explicitly teach:
wherein the program code further includes calculation code configured to cause the at least one processor to:
cluster the position data into a plurality of clusters, wherein each cluster corresponds to respective portions of the position data; and 
calculate, for each cluster of the plurality of clusters and based on the respective portions of the position data, the plurality of staying time periods, wherein respective ones of the plurality of staying time periods correspond to respective ones of the plurality of staying places.

However Turner teaches: 
wherein the program code further includes calculation code configured to cause the at least one processor to:
cluster the position data into a plurality of clusters, wherein each cluster corresponds to respective portions of the position data (Turner, [0166]), “the clusters of layered daily stops may be averaged and replaced with frequent stops. The frequent stops may be identified by merely looking at a number of daily stops that are layered around a general location, which is determined as being a cluster point”; and 
calculate, for each cluster of the plurality of clusters and based on the respective portions of the position data, the plurality of staying time periods, wherein respective ones of the plurality of staying time periods correspond to respective ones of the plurality of staying places (Turner, [0166]), “the duration of the daily stops is determinative in the analysis of the frequent stop…the cluster duration (for example, an average spent at the frequent stop determined from each of the stop durations of the daily stops used to define the frequent stop”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined ETAs in Edakunni to include the clustering limitations as taught by Turner. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of improving details of the route according to the data from past route completions (see Turner par. 0002).

Referring to Claim 5, Edakunni teaches the system according to claim 3. Edakunni teaches dwell times for stops along a route (see par. 0087), but Edakunni does not explicitly teach: 
wherein the program code further includes calculation code configured to cause the at least one processor to:
identify a first staying place of the plurality of staying places by determining, based on the position data, whether the user terminal has been within a certain range of the first staying place, wherein the certain range is associated with a movement speed less than a predetermined threshold; and 
calculate, for the first staying place, a first staying time period of the first staying place based on the position data.

However Turner teaches: 
wherein the program code further includes calculation code configured to cause the at least one processor to:
identify a first staying place of the plurality of staying places by determining, based on the position data, whether the user terminal has been within a certain range of the first staying place, wherein the certain range is associated with a movement speed less than a predetermined threshold (Turner, [0063]; [0057]), “stops that are sufficiently close in time or physical space, when reviewed or analyzed in chronological order, may be combined into a single stop. For example, if two presumed stops are separated by no more than 2 seconds or less than a couple feet, the two stops may be determined to represent a single, longer stop that begins with the arrival time of the first stop and ends with the departure time of the second stop. For these "combined" stops, the location, speed, and heading of the "combined" stop are each computed as weighted averages of the location, speed, and heading, respectively, of the contributing stops, with the weights being proportional to the respective durations”; (Turner, [0060]); and 
calculate, for the first staying place, a first staying time period of the first staying place based on the position data (Turner, [0175]), “The cost calculation may determine an amount of time it takes to visit one or more frequent stops along the route… the route cost calculation 1126 represents an algorithm according to which the solver 1111 (and the system 900) determines or identifies costs associated with one or more aspects of the route, as identified in the first through seventh steps. In some embodiments, the route cost calculation 1126 algorithm may conform to one or more of the processes or steps described above. For example, the route cost calculation 1126 may comprise one or more algorithms or equations that are used to determine an amount of time one or more segments of the route are expected to take”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the dwell times in Edakunni to include the staying place limitations as taught by Turner. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of determining stops along a route (see Turner par. 0161).

Referring to Claim 6, Edakunni teaches the system according to claim 3. Edakunni teaches the navigation device may include a GPS sensor, which may monitor the GPS co-ordinates of a current location of the vehicle (see par. 0046), Edakunni does not explicitly teach: 
wherein the program code further includes calculation code configured to cause the at least one processor to restrict use, in estimation of the staying time period, of a staying time period having a low probability of becoming one of a destination and a via point, wherein low probability corresponds to a corresponding destination or via point not corresponding to a past delivery destination.

However Turner teaches: 
wherein the program code further includes calculation code configured to cause the at least one processor to restrict use, in estimation of the staying time period, of a staying time period having a low probability of becoming one of a destination and a via point, wherein low probability corresponds to a corresponding destination or via point not corresponding to a past delivery destination (Turner, [0062]); (Turner, [0068]), “When the delivery system 100 analyzes the GPS readings received from the two GPS devices of the delivery vehicle 110 … the first GPS device 805 may be more vulnerable to disruption, therefore making the readings from the first GPS device 805 less reliable than the second GPS device 810. When both GPS devices identify stops at generally relative times and positions, the corresponding times and positions may be averaged because the average of the two stops is guaranteed to be more accurate in time and location than just the GPS readings from a single stop”; (Turner, [0070]-[0071]), “ When one stop identified from the GPS readings of one of the GPS devices overlaps another stop identified from the GPS readings of the other of the GPS devices in time, the two stops may be combined and/or considered as being the same stop. If more than two stops overlap, all of the overlapping stops may be combined and/or considered as the same stop… If these conditions are met, then the set S of stops is combined and/or considered as a single stop. As such, not all of the stops in the set S must overlap all the other stops. Instead, for each stop in the set S, each stop must overlap at least one other stop in the set S. The GPS readings from the GPS devices may be considered such that such a sequence of stops S is maximized, meaning that all potential stops are added to the sequence of stops S without invalidating the sequential, paired overlapping requirement described above… the delivery system 100 can combine overlapping sets of stops from data from the two GPS devices to generate a consensus stop. The diagram shows that, as time passes, GPS stops reported by the first GPS device 805 (top set of lines 502) and GPS stops reported by the second GPS device 810 (middle set of lines 504) can be reconciled (for example, determined to be a common stop or overlapping, if applicable)….Each common stop is determined by averaging the earliest arrival times from each GPS device 805 and 810, and the latest departure times from each GPS device, and the latitudes and the longitudes of stops used to build each common stop”; (Turner, [0114]; [0116]; [0118]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the location of vehicles in Edakunni to include the estimation limitations as taught by Turner. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of determining stops along a route (see Turner par. 0161).

Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edakunni et al., U.S. Publication No. 2016/0307446 [hereinafter Edakunni], and further in view of McGavran et al., U.S. Publication No. 2014/0278070 [hereinafter McGavran]. 

Referring to Claim 8, Edakunni teaches the system according to claim 7. Edakunni teaching statistical technique may be used to determine the average delays of each vehicle at each location during the predefined time intervals and the average delay value for each location from the average delays of the individual vehicles at the location (see par. 0064) and dwell times for each stop (see par. 0087), but Edakunni does not explicitly teach:
further comprising learning code configured to cause the at least one processor to train and update a machine learning model based on training data including feature information and staying times for each of a plurality of training staying places, the learning model being thereby trained to describe a relationship between feature information of an input staying place and a staying time of the input staying place, wherein for at least one of the plurality of training staying places described in the training data, the user terminal has stayed at the training staying place in the past for the corresponding staying time period included in the training data, and wherein the staying time period code is further configured to apply the machine learning model by inputting the feature information on the via point to the machine learning model, and to acquire the staying time period output from the machine learning model.

However McGavran teaches: 
further comprising learning code configured to cause the at least one processor to train and update a machine learning model based on training data including feature information and staying times for each of a plurality of training staying places, the learning model being thereby trained to describe a relationship between feature information of an input staying place and a staying time of the input staying place (McGavran, [0057]-[0059]), “For each region, the machine-learning/data mining engine 208 of some embodiments identifies a start time for entering the region and an end time for leaving the region… the machine-learning engine 208 computes the start and end times for a region based on the statistical averages over the sample of raw data that collectively define the region… the machine learning engine 208 factors frequency and time information for the raw locations… The use of frequency and time data makes it more likely that the regions that are identified by the engine 208 represent route destinations for a set of days and particular times on those days… For each region that the destination identifier 210 receives from the machine-learning engine 208, the identifier 210 performs a reverse geocoding operation, or asks (directly or through the location identifier 228) a map service of a server connected to the device to perform this reverse geocoding operation. The reverse geocoding operation provides one specific physical address or physical location for a region that represents multiple physical locations”; (McGavran, [0170]), and 
wherein for at least one of the plurality of training staying places described in the training data, the user terminal has stayed at the training staying place in the past for the corresponding staying time period included in the training data (McGavran, [0091]-[0094]), “… the machine-learning engine 308 in some embodiments (1) analyzes the raw data in the data storage 314 to identify regions of locations at which the user was located for more than a threshold time period (e.g., for at least 30 minutes), and (2) provides the identified regions to the destination identifier 310 so that it can identify machine-generated physical addresses based on these regions. Also, like the engine 208 of some embodiments, the engine 308 of some embodiments identifies start and end times for entering and leaving each region based on analysis, statistical, and historical data that is stored partially or completely in the machine-learning storage 309… the machine learning engine 308 factors frequency and time information for not only the raw locations but also the motion data… the machine-learning engine 308 associates for a particular time interval on a particular day, the machine-learning engine 308 specifies a group of breadcrumbs that specify the direction of travel between the two endpoints…To generate a more complete set of possible locations for a particular time interval on a particular day, the machine-learning engine 308 in some embodiments specifies motion data for some or all of the breadcrumb locations…The machine-learning engine 308 supplies an associated set of locations that it creates for a particular time interval on a particular day to the destination identifier 310…”, and 
wherein the staying time period code is further configured to apply the machine learning model by inputting the feature information on the via point to the machine learning model, and to acquire the staying time period output from the machine learning mode (McGavran, [0094]), “The machine-learning engine 308 supplies an associated set of locations that it creates for a particular time interval on a particular day to the destination identifier 310”; (McGavran, [0098]-[0099]; [0114]) .
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the delays and dwell times at locations in Edakunni to include the machine learning limitations as taught by McGavran. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of providing the user with useful prediction data (see McGavran par. 0103).

Referring to Claim 9, Edakunni teaches the system according to claim 7. Edakunni teaches dwell times for stops along a route (see par. 0087), but Edakunni does not explicitly teach:
wherein the feature information indicates an attribute of one of a region and a building, and wherein the staying time period code is further configured to estimate the staying time period based on the attribute.

However McGavran teaches: 
wherein the first feature information indicates an attribute of one of a region and a building, and wherein the staying time period code is further configured to estimate the staying time period based on the attribute (McGavran, [0056]), “the machine-learning/data-mining engine 208 in some embodiments analyzes the raw location data in the data storage 214 to identify regions of interests (e.g., specific addresses, city blocks, city neighborhoods, cities, specific or arbitrary geometric shapes about a location, etc.) at which the user (e.g., the device) was located for more than a threshold time period (e.g., more than 30 minutes or 45 minutes)…”; (McGavran, [0170]), “the destination selector of some embodiments specifies a relevancy time period for each identified predicted destination in the list of predicted destinations for the particular time interval. A predicted destination's relevancy time period specifies the duration of time during the particular time interval in which the predicted destination is a predicted destination for the device…”; (McGavran, [0150]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the dwell times at stops in Edakunni to include the attribute limitations as taught by McGavran. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of providing the user with useful prediction data (see McGavran par. 0103).

Referring to Claim 10, Edakunni teaches the system according to claim 7. Edakunni teaches dwell times for stops along a route (see par. 0087), but Edakunni does not explicitly teach:
wherein the first feature information indicates one of a time slot and a time of staying at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on one of the time slot and the time of staying at the via point.

However McGavran teaches: 
wherein the first feature information indicates one of a time slot and a time of staying at the via point, and wherein the staying time period code is further configured to estimate the staying time period based on one of the time slot and the time of staying at the via point (McGavran, [0170]), “the destination selector of some embodiments specifies a relevancy time period for each identified predicted destination in the list of predicted destinations for the particular time interval. A predicted destination's relevancy time period specifies the duration of time during the particular time interval in which the predicted destination is a predicted destination for the device…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the dwell times at stops in Edakunni to include the time slot limitations as taught by McGavran. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of providing the user with useful prediction data (see McGavran par. 0103).

Referring to Claim 17, the combination of Edakunni in view of McGavran teaches the system according to claim 8. Edakunni teaches dwell times for stops along a route (see par. 0087), but Edakunni does not explicitly teach: 
wherein each of the plurality of training staying places described in the training data is derived from the history of position data of the user terminal.

However McGavran teaches: 
wherein each of the plurality of training staying places described in the training data is derived from the history of position data of the user terminal (McGavran, [0057]), “To do this analysis, the machine-learning engine 208 stores in the machine-learning data storage 209 analysis, statistical and historical data regarding the different clusters of locations and different locations within each cluster that it identifies. Over a span of a number of days, the machine-learning engine 208 gradually improves this data and its analysis, and thereby improves the quality of the regions that it provides to the destination identifier”; (McGavran, [0099]), “The machine-learning engine 350 formulates this route definition based on the destination, location, and motion histories that it maintains and stores in the data storage 352”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the dwell times at stops in Edakunni to include the data limitations as taught by McGavran. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of providing the user with useful prediction data (see McGavran par. 0103).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edakunni et al., U.S. Publication No. 2016/0307446 [hereinafter Edakunni], and further in view of Putcha et al., U.S. Publication No. 2017/0236091 [hereinafter Putcha]. 

Referring to Claim 13, Edakunni teaches the system according to claim 1. Edakunni teaches an application server may transmit the user-interface to the user-computing device, which may present the user-interface to the user on a display device of the user-computing device (see par. 0036), but Edakunni does not explicitly teach: 
wherein the program code further includes notification code configured to cause the at least one processor to notify a user, before the mobile object arrives at the destination and wherein the user is associated with the destination, of the arrival time.

However Putcha teaches: 
wherein the program code further includes notification code configured to cause the at least one processor to notify a user, before the mobile object arrives at the destination and wherein the user is associated with the destination, of the arrival time (Putcha, [0050]-[0051]), “… the estimated arrival time may be calculated as the expected start time for the route, e.g. a time of departure from the start point, plus the aggregate delay… The recipient for the current delivery may then be notified 412 of the estimated arrival time, such as by means of a message sent to the user computer 108 of the recipient of the current delivery”; (Putcha, [0053]-[0054]), “… These two arrival times or other representation of the likely arrival window may likewise be transmitted to the recipient at step 412… steps 404-414 may be performed for uncompleted deliveries after each completed delivery with the start time being set to the time of completion of the most recently completed delivery of a route. In this manner recipients will receive updated estimates as the route is followed and be notified as soon as possible about any delays or if deliveries are made earlier than expected”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the user-interface in Edakunni to include the notification limitations as taught by Putcha. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of managing deliveries (see Putcha par. 0003).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edakunni et al., U.S. Publication No. 2016/0307446 [hereinafter Edakunni], and further in view of Nimchuk et al., U.S. Publication No. 2018/0080776 [hereinafter Nimchuk]. 

Referring to Claim 14, Edakunni teaches the system according to claim 1. Edakunni teaches managing a schedule and a route associated with the one or more vehicles of the transportation network (see par. 0043), but Edakunni does not explicitly teach: 
wherein the mobile object includes one of a delivery person and a machine for delivering a package to each of a plurality of delivery destinations in order, wherein the plurality of delivery destinations includes the destination, wherein the plurality of delivery destinations includes the via point, and wherein the via point includes a first delivery destination earlier in a delivery order than a second delivery destination, wherein the second delivery destination corresponds to the destination. 

However Nimchuk teaches: 
wherein the mobile object includes one of a delivery person and a machine for delivering a package to each of a plurality of delivery destinations in order (Nimchuk, [0032]), “The vehicle 110 may be any sort of vehicle used for transportation of goods, such as a truck, a tractor with a trailer (e.g., a semi-truck), or the like used in the trucking/delivery industry or by a carrier, a remotely operated vehicle or drone, or an autonomous vehicle, drone, or the like… create and modify trip plans for each truck 110 as shown with trip plan 193 generated for the vehicle 110 and its driver 108.”, 
wherein the plurality of delivery destinations includes the destination, wherein the plurality of delivery destinations includes the via point, and wherein the via point includes a first delivery destination earlier in a delivery order than a second delivery destination, wherein the second delivery destination corresponds to the destination (Nimchuk, Fig. 7, [0084]), “trip plan includes three work stops (e.g., origin/starting location, a pickup, and a delivery) along with three non-work stops (e.g., a short rest stop (30-minute break), a fuel stop, and a long rest stop (10-hour break))”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the transportation network in Edakunni to include the delivery limitations as taught by Nimchuk. The motivation for doing this would have been to improve the method of recommending a route from one or more routes between a first location and a second location in a geographical area in Edakunni (see par. 0005) to efficiently include the results of ensuring delivery windows are met (see Nimchuk par. 0009).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshizu (US 20140195467 A1) – A behavior learning unit 140A according to this embodiment includes a stay frequency calculation unit 141 that determines the stay frequency of the vehicle C in each destination. Every time the vehicle C reaches a destination, the stay frequency calculation unit 141 calculates the stay frequency of the vehicle C in the destination reached by the vehicle C on the basis of position information relating to the reached destination and position information relating to the destination included in the movement histories registered in the database 200. The behavior learning unit 140A then outputs information relating to the stay frequency calculated by the stay frequency calculation unit 141 to the database 200 as movement history attribute information of the vehicle C. 

Lucas (US 20180114375 A1) – The location database modifier 31 of the server 30 generates data indicative of the location that exceeds the defined duration of time included in the location record, and stores the generated data in the location database 83. Also, the duration determiner 36 determines the duration of time spent by the portable device 13 at the location from the start time and the end time included in the location record, and the duration database modifier 39 generates data indicative of the duration determined by the duration determiner 36, and stores the generated data in the duration database.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624